DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.

Applicant’s submission filed on 2 August 2022 has been entered.  Claims 21, 23, 26, 28, 30, 35, and 37 were amended.  No additional claims were cancelled.  Claims 41-43 were added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Forsythe, Reg. No. 47,569 on 25 August 2022.
The application has been amended as follows: 

1-20. (Canceled)

21.	(Currently amended)  A method comprising:
	responsive to a project being initiated or responsive to occurrence of a natural disaster or emergency, accessing a first social hierarchy of a first organization, a first security policy for the first organization, a second social hierarchy of a second organization, and a second security policy for the second organization; and
	based on a first role of a first user in the first organization indicated by the first social hierarchy and a second role of a second user in the second organization indicated by the second social hierarchy, and based on determining that the second security policy does not require the second user to approve adding the second user as a contact of the first user, adding the second user as the contact of the first user in [[the]] a social network without prompting the second user to approve the [[request]] adding the second user as the contact of the first user in the social network.

22-23. (Previously Presented)
24-25. (Canceled)
26. (Previously Presented)

27.	(Currently amended)  The method of claim 21, further comprising:
	responsive to the adding the second user as the contact of the first user, sharing with the first user a limited access profile of the second user, wherein the limited access profile contains only information related to the second user's participation in a team or the second user's participation in [[an]] the second organization.

28.	(Currently amended)  A system comprising:
a processor programmed to initiate executable operations comprising:
responsive to a project being initiated or responsive to occurrence of a natural disaster or emergency, accessing a first social hierarchy of a first organization, a first security policy for the first organization, a second social hierarchy of a second organization, and a second security policy for the second organization; and
	based on a first role of a first user in the first organization indicated by the first social hierarchy and a second role of a second user in the second organization indicated by the second social hierarchy, and based on determining that the second security policy does not require the second user to approve adding the second user as a contact of the first user, adding the second user as the contact of the first user in [[the]] a social network without prompting the second user to approve the [[request]] adding the second user as the contact of the first user in the social network.

29-30. (Previously Presented)
31-32. (Canceled)
33. (Previously Presented)

34.	(Currently amended)  The system of claim 28, the executable operations further comprising:
	responsive to the adding the second user as the contact of the first user, sharing with the first user a limited access profile of the second user, wherein the limited access profile contains only information related to the second user's participation in a team or the second user's participation in [[an]] the second organization.

35.	(Currently amended)  A computer program product comprising a computer readable storage device, wherein the computer readable storage device is not a transitory, propagating signal per se, having program code stored thereon, the program code executable by a processor to perform a method comprising:
responsive to a project being initiated or responsive to occurrence of a natural disaster or emergency, accessing a first social hierarchy of a first organization, a first security policy for the first organization, a second social hierarchy of a second organization, and a second security policy for the second organization; and
	based on a first role of a first user in the first organization indicated by the first social hierarchy and a second role of a second user in the second organization indicated by the second social hierarchy, and based on determining that the second security policy does not require the second user to approve adding the second user as a contact of the first user, adding the second user as the contact of the first user in [[the]] a social network without prompting the second user to approve the [[request]] adding the second user as the contact of the first user in the social network.

36-37. (Previously Presented)
38-39. (Canceled)
40-43. (Previously Presented)

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 21, 28, and 35, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, system, and a computer program product incorporating:
(a) “responsive to a project being initiated or responsive to occurrence of a natural disaster or emergency, accessing a first social hierarchy of a first organization, a first security policy for the first organization, a second social hierarchy of a second organization, and a second security policy for the second organization”
(b) “based on a first role of a first user in the first organization indicated by the first social hierarchy and a second role of a second user in the second organization indicated by the second social hierarchy, and based on determining that the second security policy does not require the second user to approve adding the second user as a contact of the first user, adding the second user as the contact of the first user in a social network without prompting the second user to approve the adding the second user as the contact of the first user in the social network”

With respect to the prior art of record, specifically Milewski et al. (U.S. Patent Publication 2009/0043843), Altaf et al. (U.S. Patent 7,548,922), Sholer et al. (U.S. Patent Publication 2010/0205014):
Milewski described auto-populating and updating community buddy lists (see Milewski abstract), a policy for automatically accepting contacts from specific contacts (see Milewski Fig. 5),  determining relationships between users according to an organization chart (see Milewski 0057), and forced propagation, i.e. policy does not require approval by receiving user, of a contact list from a user’s supervisor (see Milewski 0052), however Milewski failed to disclose 1) accessing and using the individual security policies of multiple organizations and the individual social hierarchies of the multiple organizations when automatically adding a user from one organization to the social network of another user from a second organization, 2) that the automatically adding of a user as a contact is responsive to the initiation of a project or the occurrence of a natural disaster or other emergency, 3) that the automatically adding of a user as a contact is based on both users’ roles in their respective organizations and the security policy of the organization of the to-be-added-user which does not require approval by the to-be-added-user when adding the to-be-added user as a contact of the other user in a social network, and 4) not prompting the to-be-added user to approve adding his/herself as a contact of the other user according to the entirety of the claimed language.

Altaf disclosed the option to add another content via an Instant Messenger GUI (see Fig. 5), checking the policy for the to-be-added content (see Fig. 7 #704, #706), not prompting the to-be-added contact for approval (see Fig. 7 #706-710), however Altaf failed to disclose 1) accessing and using the individual security policies of multiple organizations and the individual social hierarchies of the multiple organizations when automatically adding a user from one organization to the social network of another user from a second organization, 2) that the automatically adding of a user as a contact is responsive to the initiation of a project or the occurrence of a natural disaster or other emergency, 3) that the automatically adding of a user as a contact is based on both users’ roles in their respective organizations according to the entirety of the claimed language.
Sholer disclosed mutli-organization teams working together (see 0281), responding to a compromise event, e.g. terrorist event (see 0311), using policy rules when adding and managing lists of users (see 0597), and considering a policy that ensures that users cannot be removed from their inclusion in the list (see 0597), however Sholer failed to disclose 1) accessing and using the individual security policies of multiple organizations and the individual social hierarchies of the multiple organizations when automatically adding a user from one organization to the social network of another user from a second organization, 2) that the automatically adding of a user as a contact in a social network is responsive to the initiation of a project or the occurrence of a natural disaster or other emergency, 3) that the automatically adding of a user as a contact in a social network is based on both users’ roles in their respective organizations and the security policy of the organization of the to-be-added-user which does not require approval by the to-be-added-user when adding the to-be-added user as a contact of the other user in a social network according to the entirety of the claimed language.

Claims 22-23, 26-27, 29-30, 33-34, 36-37, and 40-43 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
26 August 2022



/Patrice L Winder/Primary Examiner, Art Unit 2452